
	
		II
		Calendar No. 284
		111th CONGRESS
		2d Session
		S. 853
		[Report No. 111–134]
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Kaufman (for
			 himself, Mr. Carper, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To designate additional segments and tributaries of White
		  Clay Creek, in the States of Delaware and Pennsylvania, as a component of the
		  National Wild and Scenic Rivers System.
	
	
		1.Short titleThis Act may be cited as the
			 White Clay Creek Wild and Scenic River
			 Expansion Act of 2009.
		2.FindingsCongress finds that—
			(1)the White Clay
			 Creek watershed is 1 of only a few relatively intact and unspoiled functioning
			 river systems remaining in the highly congested and developed corridor between
			 Philadelphia, Pennsylvania and Newark, Delaware;
			(2)Public Law 102–215
			 (16 U.S.C. 1271 note; 105 Stat. 1664) directed the Secretary of the Interior,
			 in cooperation and consultation with appropriate State and local governments
			 and affected landowners, to conduct a study of the eligibility and suitability
			 of White Clay Creek, in the States of Delaware and Pennsylvania, and the
			 tributaries of the creek for inclusion in the National Wild and Scenic Rivers
			 System;
			(3)as a part of the
			 study described in paragraph (2), all segments listed in the amendments made by
			 section 3 were found eligible for inclusion in the National Wild and Scenic
			 Rivers System;
			(4)local communities
			 and governments along the proposed river segments have passed resolutions in
			 support of the designation of the segments listed in the amendments made by
			 section 3 as components of the National Wild and Scenic Rivers System;
			 and
			(5)Public Law 106–357
			 (16 U.S.C. 1271 note; 114 Stat. 1393) designated 190 miles of river segments of
			 White Clay Creek (including tributaries of White Clay Creek and all second
			 order tributaries of the designated segments) in the States of Delaware and
			 Pennsylvania, to be administered by the Secretary of the Interior.
			3.Designation of
			 segments of White Clay Creek, as scenic and recreational rivers
		2.Designation of segments
			 of White Clay Creek, as scenic and recreational rivers
			Section
			 3(a)(163) of the Wild and Scenic Rivers Act (16 U.S. C. 1274(a)(163)) is
			 amended—
				(1)in the matter
			 preceding subparagraph (A)—
					(A)by striking
			 190 miles and inserting 199 miles; and
					(B)by striking
			 (dated June 2000) and inserting (dated February
			 2009);
					(B)by striking the
			 recommended designation and classification maps (dated June 2000) and
			 inserting the map entitled ‘White Clay Creek Wild and Scenic River
			 Designated Area Map’ and dated July 2008, the map entitled ‘White Clay Creek
			 Wild and Scenic River Classification Map’ and dated July 2008, and the map
			 entitled ‘White Clay Creek National Wild and Scenic River Proposed Additional
			 Designated Segments-July 2008’;
					(2)by striking
			 subparagraph (B) and inserting the following:
					
						(B)22.4 miles of the
				east branch beginning at the southern boundary line of the Borough of Avondale,
				including Walnut Run, Broad Run, and Egypt Run, outside the boundaries of the
				White Clay Creek Preserve, as a recreational
				river.
						;
				and
				(3)by striking
			 subparagraph (H) and inserting the following:
					
						(H)14.3 miles of the
				main stem, including Lamborn Run, that flow through the boundaries of the White
				Clay Creek Preserve, Pennsylvania and Delaware, and White Clay Creek State
				Park, Delaware beginning at the confluence of the east and middle branches in
				London Britain Township, Pennsylvania, downstream to the northern boundary line
				of the City of Newark, Delaware, as a scenic
				river.
						.
				3.Administration of
			 White Clay Creek
		4.Administration of White
			 Clay Creek
			Sections 4
			 through 8 of Public Law 106–357 (16 U.S.C. 1274 note; 114 Stat. 1393), shall be
			 applicable to the additional segments of the White Clay Creek designated by the
			 amendments made by section 3 section 2.
			
	
		March 2, 2010
		Reported with amendments
	
